Citation Nr: 1705971	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  16-45 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center of the 
Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of a debt in the calculated amount of $2,839.94, to include the validity of the creation and calculation of the debt.

(Claims of entitlement to service connection for a left knee disability, left eye disability, and residuals of fractures of two fingers, right hand, are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active Marine Corps service from June 1987 to August 1996. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from decisions of the VA Regional Office (RO) and of the VA Committee on Waivers and Compromises (COWC) at the Pension Management Center.

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  The RO received a January 2014 formal claim for reinstatement of the apportionment to Child D from the Veteran's pension, but that claim was not adjudicated and was closed by the RO without notice to the parties.  

2.  The Veteran was notified in July 2014 that a claim for apportionment of his pension benefits for Child D was pending and could result in an overpayment; prior to July 2014, the Veteran had no knowledge that an apportionment for Child D had not been reinstated, and he was not at fault in the creation of the portion of the overpayment for which he now seeks waiver.

3.  Recoupment of the debt would result in financial hardship to the Veteran and would be against equity and good conscience.


CONCLUSIONS OF LAW

1.  During the period at issue, the Veteran received payment of pension benefits in excess of the amount to which he was entitled, because an apportionment of benefits to Child D was not withheld, and the creation of an overpayment of $2,839.94 was valid.  38 U.S.C.A. §§ 501, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 3.400(e) (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for waiver of recovery of an overpayment of pension benefits in the amount of $2,839.94 are met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation, nor does it apply to waiver claims.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Barger v. Principi, 16 Vet. App. 132 (2002).  The Board grants the relief sought on appeal, waiver of a debt of $2,839.94.  As the decision herein is favorable to the Veteran, no further notice of assistance is required.  

Governing law and regulations

A claimant has the right to dispute the existence and amount of a debt owed to VA based on an overpayment of benefits administered by VA as well as the right to request waiver of such debt.  In this case, the Veteran has agreed that his Child D is entitled to apportionment of his pension benefits.  While he does not disagree with the entitlement of Child D to receive such apportionment, he contends that he should not be liable to repay this debt, since he was not at fault in the creation of the debt and was not made aware that an overpayment was being created until the exceeded his ability to repay it without severe financial hardship.  The Veteran also contends that the amount of the debt has not been properly calculated.  

When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision of waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911 (c); VAOPGCPREC 6-98 (Apr. 24, 1998).

The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  As noted above, the Veteran does not contend that his Child D is not entitled to an apportionment, and does not contend that the apportioned amount exceeds his allowance for Child D.  Rather, he contends that he should not be liable for repayment of the amount of the debt because the overpayment was created due to error by VA.  He also contends that the overpayment has been incorrectly calculated.  

The RO has supplied a detailed audit which reflects the specific amount of pension to which the Veteran was entitled during the period at issue, and shows how much the Veteran was paid.  See January 2015 letter from VA Support Services, Philadelphia RO, to the Veteran; see also January 2015 cover letter and transmittal of audit to Member, U.S. House of Representatives.  This letter establishes that the Veteran was entitled to receive non-service-connected pension in the amount of $14,726.00 from August 1, 2013 to December 31, 2014, and that he received $18,590.00 during that period.  With credit for payment of $1,024.06 made toward the debt, the current balance of $2,839.94 is correct.  

The RO has provided a lengthy December 2015 Statement of the Case (SOC) which sets out the complex law and regulations that govern calculations of pension benefits, assignment of effective dates of increases and decreases to pension, calculation of apportionments, assignment of effective dates for apportionment, discontinuance of apportionment, reinstatement of apportionment, procedural due process in contested cases, creation of overpayments, and waiver of overpayments, among other considerations applicable to this specific case.  

With respect to awards of an apportionment of benefits, as noted in the SOC, the effective date of an original claim for apportionment will be based on the facts found.  Where payments to the Veteran have been interrupted, apportionment will be effective the day following the date of the last payment if a claim is received within one year after that date.  38 C.F.R. § 3.400(e)(1).  

The evidence establishes that Child D was entitled to resumption of an apportionment of the Veteran's pension as of August 1, 2013, after that pension benefit and apportionment thereof were interrupted as of July 31, 2013, since the claim for resumption of apportionment was submitted within one year from the interruption date.  The payment of the apportioned amount to the Veteran rather than to Child D was a payment to the Veteran of benefits to which he was not entitled and the creation of the overpayment is valid.  The audits establish the accuracy of the calculation of the overpayment.

Second, if the debt is valid, and waiver is requested, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. § 5302 (a); 38 C.F.R. §§ 1.963 (a), 1.965(b); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate).  The facts which must be considered to determine if fraud, misrepresentation, or bad faith by the Veteran played a role in the creation of the debt are as follows.  

The Veteran was granted non-service-connected pension benefits in August 2012, following a March 2012 claim for those benefits.  The Veteran was notified that his monthly pension benefit was slightly in excess of $1,000 per month, the rate for a single Veteran with no dependents.  In April 2013, the custodial parent of a child of the Veteran sought apportionment of the Veteran's benefits.  An apportionment of $322.00 monthly was awarded for the minor child, with a notation that the minor child would reach age 18 in 2024.

In May 2013, the Veteran was notified of the apportionment, as well as his right to submit evidence and have a hearing regarding the apportionment.  The Veteran did not dispute the apportionment.  He was notified that his monthly benefit would increase, based on having a dependent, and that the monthly benefit payment to him, after deduction of the apportionment, would remain the same (just above $1,000 monthly).  See VETSNET Compensation and Pension Award generated May 10, 2013.

In July 2013, the Veteran contacted the RO, stating that he had accepted employment at a VA Medical Center.  He renounced his pension benefit.  The RO processed that request five days later, and notified the Veteran that his pension would terminate later that month (July 31, 2013).  See VETSNETS Compensation and Pension Award Generated July 8, 2013.

The Veteran was unable to maintain his sobriety and abstinence from substance use.  His employment at the VA Medical Center was terminated in September 2013.  In late November 2013, VA received an inquiry from a Member of the U.S. House of Representatives (Congressional inquiry) regarding the Veteran's claim for pension benefits and a claim for apportionment for Child D.  VA responded that there was no claim by the Veteran for reinstatement of his pension benefits. 

In January 2014, VA received and responded to a request from the Veteran to "reopen" his entitlement to pension.  The claims file also reflects that a claim for apportionment for Child D was received in January 2014.  The electronic record reflects that the RO entered a deferred rating decision for the pension claim, but does not reflect that the parties were notified of the apportionment claim.  Nevertheless, a February 2014 inquiry by the Veteran to his Congressman reflects that the Veteran was aware of the apportionment claim and supported that claim.  The Veteran also stated that he had had no income since September 2013.  

VA clinical records reflect that the Veteran sought VA medical treatment in February 2014, and was admitted to the Fresh Start domiciliary facility at the Coatesville VA Medical Center.

After further congressional inquiry in March 2014, the Pension Management Center obtained documentation of the Veteran's wages while he was employed at VA and documentation of the termination of the VA employment.  By a rating decision prepared in May 2014, the Veteran was informed that pension had been reinstated as of the receipt of the January 2014 request to reopen pension eligibility.  The May 2014 notice, also sent to the Congressman's office, advised the Veteran that "the payment includes an additional amount for your child/children," and showed the Veteran that he would receive a monthly benefit just over $1,000.  In June 2014, a retroactive payment of pension from August 2013 to May 31, 2014 was transferred by direct deposit to the Veteran's account.

A few days later, in June 2014, the custodial parent (CP) of Child D asked the RO why the child had not received an apportionment payment.  CP was informed that there was no record of an apportionment claim.  CP requested an inquiry through her Congressman, who was told that the apportionment claim had been closed.  The Congressional staff assisted CP to re-submit the apportionment claim in early July 2014.  

In late August 2014, the Veteran was notified of the apportionment claim, as required in contested cases, and was notified that he should take action to reduce a possible overpayment.  The Veteran submitted requested information.  In September 2014, an apportionment award of $4,186.00 was issued to CP.  A portion of a pension benefit payment was withheld, in the amount of $1,024.06.  In October 2014, the Veteran received a Demand letter advising him that an overpayment of $2,839.94 had been created.

The Veteran indicated that he did not understand the calculation of the debt, and disputed that $2,839.94 was the correct amount.  His Congressman requested a detailed notice explaining how the overpayment was created, and the Veteran and his Congressman were provided with that information in May 2015.  

The record establishes that the Veteran sought to have the apportionment for Child D reinstated at least as early as February 2014.  In February 2014, he requested that the Congressman's office assist him to find out if he needed to complete any additional forms so that the apportionment could proceed.  In the absence of any response from the Congressional office or notice from the RO, it was reasonable, and certainly not fraudulent or in bad faith, for the Veteran to assume that the only requirement for reinstatement of the apportionment was reinstatement of his pension benefit.  The fact that the claim for apportionment was submitted several times prior to July 2014 is amply supported in the record.  

The Veteran contends that he believed that the May 2014 notice of pension benefits reinstatement showed that he was entitled to the entire amount listed to be paid to him, since it was consistent with his prior benefit payment.  That is accurate.  Moreover, although the lump sum was over $9,000, the notice clearly indicated that the retroactive benefit included 10 months of benefits.  The Board finds that the Veteran's use of the funds does not show bad faith.  The Board agrees with the Veteran that the notice is not inconsistent with the Veteran's belief that an apportionment was in effect, or would be when the pension payment to him was processed.  

The Board notes that there is no indication that the Congressional office assisting the Veteran or the Veteran's representative raised any question about the Veteran's entitlement to the entire amount of the benefits deposited to the Veteran's account.  
In short, the record establishes that the Veteran took no action which appears fraudulent or in bad faith.  

The Veteran was notified in July 2014 that a claim for apportionment of his pension benefits for Child D was pending and could result in an overpayment.  Prior to July 2014, the Veteran had no knowledge that an apportionment for Child D had not been reinstated, and he was not at fault for failing to plan for that contingency.  The Board notes that the July 2014 claim for apportionment processed by the RO was still within the one-year period following the interruption of the Veteran's pension benefits in August 2013, so August 1, 2013 remained the appropriate effective date of the reinstatement of the apportionment, regardless of the RO's failure to adjudicate the prior requests for reinstatement of the apportionment.  The only effect to the parties is that the Veteran had no notice that an apportionment was pending and could result in an overpayment at the time he received his retroactive benefits in June 2014.

Initially, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether the facts and circumstances in this particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  

In making this determination of whether recovery would be against equity and good conscience, 38 C.F.R. § 1.965 (a) requires consideration of each of the following factors, which are not intended to be all inclusive: (1) fault of the debtor; (2) balancing of faults between debtor and VA; (3) undue hardship; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment; and (6) whether the debtor changed position to his own detriment through reliance on the benefit.  38 C.F.R. § 1.965(a).  

In this case, the debtor took several actions to assist CP to reinstate the apportionment for Child D.  The record reflects that there are at least three communications prior to July 2014 which could or should have been accepted by the RO as formal or informal claims for reinstatement of an apportionment for Child D.  The failure of the RO to adjudicate this claim in the same timeframe as the Veteran's claim for reinstatement of his pension benefit is not explained.  On balance, the Board sees no fault of the debtor for VA's inaction.  

The record reflects that the Veteran was homeless when he did not receive pension benefits, and that his shelter and food came primarily through VA medical care, VA domiciliary facilities, and VA programs to assist homeless Veterans.  The record reflects that the Veteran has no legal income other than his VA pension, and has no assets and few resources.  Reduction of his pension to repay the $2,839.94 overpayment would be, at best, counterproductive, and, at worst, will result in such hardship to the Veteran that he requires VA program assistance costing in excess of any amount of debt recouped.  

Resolving any reasonable doubt in the Veteran's favor, the facts in this case, on balance, meet the criteria for waiver of outstanding debt of $2,839.94.  



ORDER

A waiver of recovery of a remaining overpayment of pension benefits in the amount of $2839.94 is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


